Case 3:17-cv-00079-H-LL Document 157 Filed 12/02/19 PageID.5116 Page 1 of 11




 1 SULLIVAN HILL REZ & ENGEL
     A Professional Law Corporation
 2 Shannon D. Sweeney, SBN 204868
     E-mail: Sweeney@sullivanhill.com
 3 600 B Street, Suite 1700
     San Diego, California 92101
 4 Telephone: (619) 233-4100
     Fax Number: (619) 231-4372
 5
     Attorneys for Defendants,
 6 MARK A. WILLIS; BEYOND REVIEW, LLC;
     IMAGE ENGINE, LLC; and WILLIS GROUP, LLC
 7

 8                         UNITED STATES DISTRICT COURT

 9                      SOUTHERN DISTRICT OF CALIFORNIA
10 ENSOURCE INVESTMENTS LLC,               )   CASE NO. 17CV0079 H LL
   a Delaware limited liability            )
11 company,                                )   WILLIS DEFENDANTS’
                                           )   REPLY MEMORANDUM IN
12                      Plaintiff,         )   SUPPORT OF THEIR
                                           )   MOTION FOR SUMMARY
13 v.                                      )   JUDGMENT
                                           )
14 THOMAS P. TATHAM, an                    )
     individual; MARK A. WILLIS, an        )   DATE: December 9, 2019
15 individual; PDP MANAGEMENT              )   TIME:  10:30 a.m.
     GROUP, LLC, a Texas limited           )   JUDGE: Hon. Marilyn L. Huff
16 liability company; TITLE ROVER,         )
     LLC, a Texas limited liability        )
17 company; BEYOND REVIEW,                 )
     LLC, a Texas limited liability        )
18 company; IMAGE ENGINE, LLC, a           )
     Texas limited liability company;      )
19 WILLIS GROUP, LLC, a Texas              )
     limited liability company; and DOES   )
20 1-50,                                   )
                                           )
21                                         )
                        Defendants.        )
22

23

24

25

26

27

28

     407485-v1                                                  Case No. 17CV0079-H-LL
Case 3:17-cv-00079-H-LL Document 157 Filed 12/02/19 PageID.5117 Page 2 of 11




 1 I.            INTRODUCTION
 2               Plaintiff has tried to create triable issues by blatantly mischaracterizing several
 3 documents that it received in connection with its proposed investment in Hopewell-

 4 Pilot Project LLC. The actual evidence, however, reveals that there are no genuine

 5 issues in dispute. It is also apparent that Plaintiff has no evidence to support essential

 6 elements of each of its claims. The Supreme Court has made it clear that “the plain

 7 language of Rule 56(c) mandates the entry of summary judgment, after adequate time

 8 for discovery and upon motion, against a party who fails to make a showing sufficient

 9 to establish the existence of an element essential to that party's case, and on which that

10 party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

11 (1986). Summary judgment should be granted in favor of the Willis Defendants.

12 II.           THERE IS NO GENUINE DISPUTE AS TO ANY MATERIAL FACT
                 AND DEFENDANTS ARE ENTITLED TO JUDGMENT AS A MATTER
13               OF LAW
14               Plaintiff’s claims fail because it fails to present evidence sufficient for a rational
15 trier of fact to find in its favor on each element. “Where the non-moving party bears

16 the burden of proof at trial, the moving party need only prove that there is an absence

17 of evidence to support the non-moving party's case.” Dzung Chu v. Oracle Corp. (In

18 re Oracle Corp. Sec. Litig.), 627 F.3d 376, 387 (9th Cir. 2010). Such is the case here.

19               A.    The Securities Fraud and Intentional Misrepresentation Claims Fail1
20                     1.     There Were No Material Misrepresentations
21               Summary judgment as to the Willis Group, Image Engine and Beyond Review
22 must be granted. Plaintiff does not allege, and has proffered no evidence to establish,

23 that any such entity made any representation, let alone misrepresentation, to Plaintiff.

24 The undisputed facts are that Image Engine and Beyond Review were service

25   1
          Plaintiff argues that the Willis Defendants’ analysis of the intentional
26 misrepresentation  claim was inadequate. Not so. The elements of both species of fraud
   are virtually identical; although securities fraud requires loss causation. Compare
27 See Dura Pharms., Inc. v. Broudo, 544 U.S. 336, 341-342 (2005) with Ernst & Young,
   L.L.P. v. Pac. Mut. Life Ins. Co., 51 S.W.3d 573, 577 (Tex. 2001). Thus, any analysis of
28 the elements of securities fraud necessarily applies to state law fraud.
     407485-v1                                         1                          Case No. 17CV0079-H-LL
Case 3:17-cv-00079-H-LL Document 157 Filed 12/02/19 PageID.5118 Page 3 of 11




                                          2
 1 providers to Hopewell. See Ex. MM. The Willis Group merely provided office space
                                                               3
 2 and IT services to Hopewell. See Willis Decl., ¶12.             It is undisputed that such
 3 companies did not participate in any way with soliciting investors for Hopewell.

 4 Plaintiff argues, without any evidence, that Willis acted on behalf of such companies

 5 in his alleged representations and solicitation efforts, and thus his liability, if any, is

 6 attributable to them. What Plaintiff is arguing is that any time one person has

 7 ownership interest in multiple companies, each company is liable for statements made

 8 about one of the companies by such person. In other words, the Washington Post

 9 would be liable for any representations made by Jeff Bezos about Amazon. See

10 https://www.forbes.com/profile/jeff-bezos/#5ce17a791b23 (accessed 11/27/19)(Bezos

11 owns Amazon and the Washington Post). This is not the law.

12               Summary judgment as to Willis should be granted as no material
                                                              4
13 misrepresentations were made at all, let alone by Willis. Plaintiff attempts to create a

14
     2
15       Unless otherwise identified, all “Ex.” cites are to the Exhibits attached to the
   Declaration of Shannon Sweeney filed in support of the Willis Defendants’ Motion for
16 Summary Judgment. See ROA #136-3.
   3
17       Unless otherwise identified, all “Willis Decl.” cites refer to the Declaration filed
   in support of the Willis Defendants’ Motion for Summary Judgment. See ROA #136-
18 2.
     4
19          With the exception of the PPM, Willis was not even the maker of the
     representations at issue. The undisputed evidence is that Brent Stanley—not Willis—
20   drafted the Title Rover Presentations. See Ex. F to Sweeney Decl. in opposition to
     Plaintiff’s MSJ (“Opp. Decl.”)(ROA #154-5)(Stanley depo., 49:11-17; 52:3-
21   53:4)(Stanley authored the power points at issue). Stanley testified that he gave the
     presentations to Willis for “feedback.” Id. (Stanley depo., 58:1-7). He did not testify
22   that Willis ever gave any feedback, and could not have meaningfully approved them
     given his lack of technological expertise. See id (Stanley depo., 112:6-113:10) (Willis
23   relied on Stanley and the Tech Team for IT expertise. He is “not an expert” in IT or
     the “IT portion of the gas industry and oil industry”). “[M]erely participating in
24   the drafting of misleading statements is not enough to create liability under Section
     10(b) or Rule 10b-5.” In re Impinj, Inc., 2019 U.S. Dist. LEXIS 172802, at *14-*15
25   (W.D. Wash. Oct. 3, 2019) see also SEC v. Pocklington, 2018 U.S. Dist. LEXIS
     227362, at *45-46 (C.D. Cal. Sep. 10, 2018)(finding that a manager was not the
26   “maker” of statements notwithstanding that he helped draft the statements, provided
     factual information for them, and reviewed them prior to distribution because he did
27   not have day-to-day control over the company); and In re REMEC Inc. Sec. Litig., 702
     F. Supp. 2d 1202, 1247 (S.D. Cal. 2010)(“A corporate officer's job title does not prove
28   that he was personally involved with the alleged fraud.”).
     407485-v1                                  2                         Case No. 17CV0079-H-LL
Case 3:17-cv-00079-H-LL Document 157 Filed 12/02/19 PageID.5119 Page 4 of 11




 1 triable issue by cherry-picking portions of documents, and taking them out of context,

 2 while ignoring other portions of the documents that provide the exact information that

 3 Plaintiff complains is missing. For example, in the PPM, Plaintiff blatantly disregards

 4 the first part of the sentence when it argues that investment proceeds would be used

 5 solely for lease purchases. That is the exact opposite of what the PPM actually says.

 6 The entire sentence makes it clear that the proceeds would be used first for “all

 7 operating expenses:”

 8               Hopewell-Pilot Project LLC (“Hopewell” or the “Company”) is seeking
                 to privately arrange the placement of 1,000,000 shares (“Initial
 9               Additional Equity Shares”) of the Company for $2,000,000, the proceeds
                 of which are to be used to fund all operating overhead of the Company
10               through December 31, 2016, and for the acquisition of Mineral Interests...
11 Ex. A, Term Sheet (emphasis added). The Hopewell Company Agreement, which

12 Plaintiff received at the same time as the PPM, also made it clear that investment

13 proceeds would be used first for operating expenses (“Approximately $125,000 to

14 $175,000 per month”) and the “balance of the Proceeds [would] be used for the purchase

15 of Oil, Gas, and Mineral Interests. . .” Ex. C (Exhibit A: “Application of Proceeds of

16 Capital Contributions for Initial Additional Equity Shares”). It is undisputed that, prior to

17 its investment, Plaintiff fully understood that investment proceeds would be used first for

18 operating expenses. An August 17, 2016 email from Pannu to Tatham makes this clear:

19 “The PPM states that any extra funds raised over the costs of operation may be used

20 to acquire lease and/or mineral rights.” See Ex. P to Opp. Decl. (emphasis added). The

21 PPM contains no misrepresentation and the funds were used for operating expenses, as

22 disclosed and understood.

23               Plaintiff also claims that the Title Rover presentations (which were created by
24 Brent Stanley) were misleading because they implied that the technology was

25 “completed” or “fully functional.” In the case of the July 25, 2016 presentation,

26 Plaintiff claims that there is not a statement that says the technology was a work-in-

27 process or incomplete. In so arguing, Plaintiff ignores the last page of that

28 presentation         entitled “Getting Started” which lists things to do, including
     407485-v1                                       3                       Case No. 17CV0079-H-LL
Case 3:17-cv-00079-H-LL Document 157 Filed 12/02/19 PageID.5120 Page 5 of 11




 1 “prepare/execute project plan,” “build out database” and “perform analytics and

 2 deliver results.” See Ex. E to Plaintiff’s Opposition, p.11. How does a “to do” list not

 3 communicate that there is still work “to do”?

 4               In both the August 19, 2016 and August 23, 2016 presentations, there is a page
 5 that discusses “the current version of the Title Rover Portal.” The page further

 6 discloses that there is a “development plan which adds additional features in

 7 subsequent releases to enrich the functionality.” See Ex. F to Plaintiff’s Opposition,

 8 p.7 and Ex. Y, p.4 to Opp. Decl. Again, such disclosures reveal that Title Rover was a

 9 work in progress (“current version” ≠ “final version”). For Plaintiff to claim otherwise
                                             5
10 does not create a triable issue.              Wilful misreading of documents and/or the
11 advancement of misleading arguments cannot be the basis for denying summary

12 judgment. See Scott v. Harris, 550 U.S. 372, 380 (2007)(“When opposing parties tell

13 different stories, one of which is blatantly contradicted by the record, so that no

14 reasonable jury could believe it, a court should not adopt that version of the facts for

15 purposes of ruling on a motion for summary judgment”).

16                Even if the Title Rover presentations did not explicitly disclose that the
17 technology          was a work in progress, multiples of many documents and
18 communications during that time did. See Exs. A, J, T, U, V, KK (documents and

19 communications disclosing that the technology is being tested, developed, refined,

20 validated and benchmarked). “To fulfill the materiality requirement there must be a

21 substantial likelihood that the disclosure of the omitted fact would have been viewed

22   5
            It is important to remember that, in connection with the Hopewell investment,
23   the stated goal of Title Rover was to make title searching easier and faster. See Ex. A,
     §III (“The Company believes that the use of Title Rover technology in the evaluation
24   of OG&M title will result in significant savings in both time and costs.”). There is no
     evidence that Plaintiff understood or cared how the technology worked prior to its
25   investment, or that its technological interworkings were material to the investment. It
     simply wanted the technology to accomplish the stated goals. See Ex. T to Opp. Decl.
26   (82:2-7) (Plaintiff testified that its investment was made because “the manual effort. . .
     would be absolved by [the] proprietary technology.”). And, according to Brent
27   Stanley, the technology did accomplish its goals. See Ex. K to Opp. Decl. (Title Rover
     Technology Update—2016 YTD Accomplishments) and Ex. F to Opp. Decl. (Stanley
28   depo., 87:12-88:2).
     407485-v1                                       4                      Case No. 17CV0079-H-LL
Case 3:17-cv-00079-H-LL Document 157 Filed 12/02/19 PageID.5121 Page 6 of 11




 1 by the reasonable investor as having significantly altered the “total mix” of

 2 information made available” Basic Inc. v. Levinson, 485 U.S. 224, 231-32 (1988).

 3 Given the total mix of information available here, a reasonable investor would have

 4 known that Title Rover was not a completed product and that work was still

 5 underway. If there is any doubt, the Court need only look to what Plaintiff testified it

 6 actually understood about Title Rover before it made its investment:

 7               I—personally I thought—and I don’t know what other members
                 thought—that that was—you know, Willis represented that it—you
 8               know, it was the technology that just needed to be refined for the use of
                 finding problem areas for any of the chain of title issues. So it—you
 9               know, it was something that was very convincing to us.”
10 Ex. F (78:16-25)(emphasis added); see also id. (61:2-7)(“ that technology is something

11 that he just needed to refine”). Because the claimed misrepresentations were not

12 misrepresentations at all, and because Plaintiff has had the opportunity and has failed

13 to present evidence of other material misrepresentations, Plaintiff cannot satisfy the

14 first element of its fraud claims.

15                     2.     There is No Evidence of Scienter
16               “Scienter . . . is a subjective inquiry. It turns on the defendant's actual state of
17 mind.” SEC v. Platforms Wireless Int'l Corp., 617 F.3d 1072, 1093 (9th Cir. 2010). It

18 requires deliberately reckless conduct. See Hollinger v. Titan Capital Corp., 914 F.2d

19 1564, 1569 (9th Cir. 1990). “[I]n opposing a motion for summary judgment the plaintiff

20 must present significant probative evidence relevant to the issue of intent…” Provenz v.

21 Miller, 102 F.3d 1478, 1489-90 (9th Cir. 1996). It hasn’t. Plaintiff merely argues that

22 Willis “knew or should have known” that certain statements made were false (as shown

23 above, they were not) and that he “stood to profit” from the allegedly false statements.

24 It proffers no evidence to support such arguments. Summary judgment should be

25 entered against a party who fails to make a showing sufficient to establish the existence

26 of an element essential to that party’s case. See Celotex, 477 U.S. at 322; see also In re

27 Oracle Corp. Sec. Litig., 627 F.3d at 387 (when there is an absence of evidence to

28 support the non-moving party's case summary judgment is proper).
     407485-v1                                         5                        Case No. 17CV0079-H-LL
Case 3:17-cv-00079-H-LL Document 157 Filed 12/02/19 PageID.5122 Page 7 of 11



                       3.     Plaintiff’s Evidence of Reliance Is Negated By Valid
 1                            Disclaimers Of Reliance And Plaintiff’s Own Testimony
 2               In its Opposition, for the first time, Plaintiff proffers evidence in support of its
 3 argument that it made its investment on reliance on representations made by Hopewell

 4 and/or Willis. See Opposition, p.14 (citing to portions of Pannu’s deposition: Pages

 5 60-61, 77-79, 82-86, 161-165). The cited testimony does not establish reliance

 6 sufficient to defeat summary judgment, however, because it is contradicted by

 7 Plaintiff’s own testimony. See Sorensen v. AMTRAK, No. 17-56611, 2019 U.S. App.

 8 LEXIS 27680, at *6 (9th Cir. Sep. 13, 2019)(“a party cannot create an issue of fact by

 9 contradicting his prior testimony”)(quotations omitted). The cited testimony discusses

10 Pannu’s reliance on oral representations made by Willis during the early Pannu/Willis
                                                                      6
11 meeting. See Plaintiff’s Ex. I, Pages 60-61, 77-79, 82-86. Plaintiff explicitly testified,

12 however, that such representations DID NOT cause Plaintiff to invest. See Ex. F,

13 62:20-63:3 (Q: “did you decide to invest in Hopewell after that first meeting?” A:

14 “No”). It is undisputed that in the months after such meeting, Plaintiff engaged in a

15 lengthy and comprehensive due diligence process, guided by counsel, and even

16 required the Hopewell and Title Rover company agreements be negotiated and revised

17 as a condition to investment. Plaintiff’s decision to invest was made after much time,

18 thought and deliberation. See Ex. F, 236:15-17 (“I believe as a group we weren’t

19 going to invest—I don’t know if we felt rushed or not—until we were comfortable”).

20               Further, it cannot be ignored that Plaintiff expressly and decisively represented
21 that it did not rely on anything Willis represented when it entered the Subscription

22 Agreement. See Ex. M, §5(k)(It had “not relied upon any representations or other

23 information (whether oral or written) other than that [set forth in the Subscription

24 Agreement], the Memorandum, the Company Agreement, the other agreements and

25   6
          The cited portions of testimony actually demonstrate that no misrepresentations
26 were  made. See p.60-61 (“the technology is something that he just needed to refine”); p.
   77-79 (“Willis represented that it—you know, it was the technology that just needed to
27 be refined”); p. 82-86 (Q: “Mark specifically told you there was no debt?” A: “No, we
   concluded that there was—that the—so if he said that he was using it—their tech
28 commitment were waiting on us to fund, we just assumed that there would be no debt”).
     407485-v1                                         6                        Case No. 17CV0079-H-LL
Case 3:17-cv-00079-H-LL Document 157 Filed 12/02/19 PageID.5123 Page 8 of 11




 1 independent investigations made by it or [its] representatives.”). While Plaintiff argues

 2 that disclaimers of reliance do not always shield a defendant from liability, it fails to

 3 cite to a single Ninth Circuit or Texas authority to support such position. It simply

 4 cannot escape that disclaimers of reliance are, in fact, binding and enforceable. See

 5 Bank of the West v. Valley Nat'l Bank of Arizona, 41 F.3d 471, 478 (9th Cir. 1994); see

 6 also Italian Cowboy Partners, Ltd. v. Prudential Ins. Co. of Am., 341 S.W.3d 323, 332

 7 (Tex. 2011)(“when sophisticated parties represented by counsel disclaim reliance on

 8 representations about a specific matter in dispute, such a disclaimer may be binding,

 9 conclusively negating the element of reliance in a suit for fraudulent inducement.”); and

10 Kelter v. Forrest, 2009 U.S. Dist. LEXIS 136364, at *11 (C.D. Cal. Feb. 23,

11 2009)(plaintiff bound by representations made in a Subscription Agreement). Plaintiff’s

12 disclaimers of reliance are binding herein and negate any claims of reliance to the

13 contrary (especially ones that are refuted by Plaintiff’s own testimony).

14                    4.    Plaintiff Cannot Demonstrate Loss Causation
15               Plaintiff has utterly failed to appreciate the difference between reliance
16 (transactional causation) and loss causation. The former requires a plaintiff to

17 demonstrate that it would not have entered the transaction but for the alleged

18 misrepresentation. The latter requires, when private securities are at issue, that the

19 plaintiff show that the value of the securities decreased because of the alleged

20 misrepresentations (as opposed to other market reasons). See Nuveen Mun. High Income

21 Opportunity Fund v. City of Alameda, 730 F.3d 1111, 1123 (9th Cir. 2013). It is not

22 enough to simply state, as Plaintiff does here, that it was damaged because it purchased

23 the securities. See Opposition, p. 17 (“such misrepresentations comprised the entire basis

24 upon which Plaintiff decided to make the Investment in Hopewell”); see also Nuveen,

25 730 F.3d at 1121 (“We have consistently rejected loss causation arguments like

26 Nuveen's—that a defendant's fraud caused plaintiffs a loss because it ‘induced them to

27 buy the shares’—because the argument ‘renders the concept of loss causation

28 meaningless by collapsing it into transaction causation.’”)(internal citation omitted). It
     407485-v1                                    7                      Case No. 17CV0079-H-LL
Case 3:17-cv-00079-H-LL Document 157 Filed 12/02/19 PageID.5124 Page 9 of 11




 1 must instead show that the Hopewell shares decreased as a result of the alleged

 2 misrepresentations. Plaintiff has not even attempted to make such a showing. Nor will it

 3 be able to. The Hopewell pilot project was deemed a failure for a multitude of reasons,

 4 including: it ran out of money; the private placement did not raise as much as was its

 5 goal; Plaintiff failed to deliver its entire pledged investment; the threat of litigation by

 6 Plaintiff prevented further fundraising; prospective sellers did not accept the offers made

 7 by Hopewell; etc. Plaintiff’s inability to show that the value of the securities decreased

 8 because of the alleged misrepresentations renders this element unprovable. See id. at

 9 1123 (“evidence that certain misrepresented risks are responsible for a loss must

10 reasonably distinguish the impact of those risks from other economic factors”).

11               While Plaintiff is correct that it doesn’t have to prove its case at this stage, it
12 does have to demonstrate with admissible evidence that it can support each element of

13 its claim. See Celotex, 477 U.S. at 322 (“[A] complete failure of proof concerning an

14 essential element of the nonmoving party’s case necessarily renders all other facts

15 immaterial.”). When, as here, the defendant has shown there is “an absence of

16 evidence to support the non-moving party's case” summary judgment for the

17 defendant is appropriate. See In re Oracle Corp. Sec. Litig., 627 F.3d at 387.

18               B.    Plaintiff Cannot Establish Conversion
19               In their Motion for Summary Judgment, the Willis Defendants assert three
20 bases for why they are entitled to judgment as a matter of law on Plaintiff’s

21 conversion claim: (1) there can be no conversion when the owner assented to the

22 taking; (2) Hopewell “took” the money from Plaintiff; not the Willis Defendants; and

23 (3) the money “taken” from Plaintiff is unidentifiable and there was no breach of an

24 obligation to treat the money a certain way. In its Opposition, Plaintiff only

25 substantively responds to the third argument, and then only partially. The other two

26 bases thus remain uncontroverted.

27               It is undisputed that money can be the subject of conversion only when
28 “identification of the money is possible and there is a breach of an obligation to
     407485-v1                                        8                        Case No. 17CV0079-H-LL
Case 3:17-cv-00079-H-LL Document 157 Filed 12/02/19 PageID.5125 Page 10 of 11




 1 deliver the specific money in question or to otherwise treat specific money.” Sw.

 2 Indus. Inv. Co. v. Berkeley House Inv’rs, 685 S.W.2d 615, 617 (Tex App. 1985); see

 3 also Houston Nat. Bank v. Biber, 613 S.W.2d 771, 774 (Tex. Civ. App. 1981)(money
                                                           7
 4 cannot generally be the subject of conversion). Here, identification of the invested

 5 money is not possible. Money is fungible. Plaintiff’s money was not the only money

 6 to come into Hopewell between September 13, 2016 and October 28, 2016 (the first

 7 and last dates of Plaintiff’s investment). See Ex. BB. Further, documentary evidence

 8 establishes that the invested money was treated the way intended and disclosed. The

 9 PPM clearly and unequivocally provides that invested money was intended to be used

10 first for “all operating overhead.” Ex. A, Term Sheet. Plaintiff’s deliberate misreading

11 of the PPM does not create a triable issue on this point.

12               It is undisputed that the investment proceeds were used to pay, among other
13 payees, Title Rover, service providers and Tatham. See Ex. BB. It is also undisputed that

14 such payees were expressly disclosed as “operating expenses” in the solicitation

15 documents received by Plaintiff. See Ex. C (Exhibit A)(“Approximately $125,000 to

16 $175,000 per month to be spent as per Exhibit B covering estimated current operating

17 requirements”); see also id. (Exhibit B) (Operating expenses were disclosed and itemized

18 in the 2016 Cash Forecast). Because the invested money was used exactly as disclosed,

19 no exception applies and there can be no conversion for the alleged taking of money.

20               C.    The Unfair Competition Law Claim Fails As a Matter of Law
21               Plaintiff’s case undisputedly arises from “the purchase and sale of securities.”
22 FAC, ¶1. Thus, the UCL does not apply. See Bowen v. Ziasun Technologies, Inc., 116

23 Cal. App. 4th 777, 788 (2004)( the UCL “does not apply to securities transactions.”).

24 Plaintiff’s reliance on Roskind v. Morgan Stanley Dean Witter & Co., 80 Cal. App.

25   7
         Plaintiff is correct that this Court recognized this exception in its ruling on
26 Defendants’  motion to dismiss. See March 9, 2017 Order on Motion to Dismiss (ROA
   #15). The Court’s prior ruling addressed conversion at the pleading stage. The Court
27 determined that “Plaintiff has stated a claim for conversion.” Id. The Court did not,
   however, make any findings about whether Plaintiff’s money had been treated
28 improperly. See id.
     407485-v1                                       9                       Case No. 17CV0079-H-LL
Case 3:17-cv-00079-H-LL Document 157 Filed 12/02/19 PageID.5126 Page 11 of 11




 1 4th 345 (2000) and federal cases “limiting the reach of Bowen” (see Oppo. ln. 26 at 23

 2 to ln. 8 at 24) ignores the fact that the transaction at issue here fits squarely within the

 3 narrow construction of Bowen that all such cases left intact. See e.g., Benson v.

 4 JPMorgan Chase Bank, N.A., 2010 U.S. Dist. LEXIS 37465, *19-27 (N.D. Cal. Apr.

 5 15, 2010)(recognizing Overstock, “limited Bowen’s reach by asserting that Bowen’s

 6 holding excluding securities transactions from coverage of the UCL only ‘bars

 7 lawsuits based on deceptive conduct in the sale and purchase of securities,

 8 nothing more’”)(quoting Overstock.com v. Gradient Analytics, Inc., 151 Cal. App. 4th

 9 688, 715 (2007)(emphasis added)). Declining to extend the holding in Bowen to a

10 claim based upon alleged aiding and abetting liability, the Benson court explained,

11 “[h]ad this suit been brought against [defendants] for fraud, Bowen would apply since

12 the sale of fraudulent CDs would constitute a securities transaction.” Id. at 27. Here,

13 Ensource’s UCL claim against Mr. Willis is based entirely upon alleged fraud in

14 connection with the sale of securities. See FAC, ¶¶62-71. Even under the strictest
                                                                                               8
15 reading of Bowen and courts limiting its holding, Plaintiff’s UCL claim is barred.

16 III.          CONCLUSION
17               Plaintiff’s “complete failure of proof” on essential elements of each stated claim
18 dooms its case and makes summary judgment for the Willis Defendants appropriate.

19 See Celotex, 477 U.S. at 322.

20
     Dated:         December 2, 2019          SULLIVAN HILL REZ & ENGEL
21                                            A Professional Law Corporation

22                                            By:          /s/Shannon D. Sweeney___________
                                                     Shannon D. Sweeney
23                                                   Attorneys for Defendants
24   8
            Indeed, each of Plaintiff’s cases distinguishing Bowen involved claims only
25   tangentially related to alleged fraud in connection with the purchase or sale of
     securities. See Overstock, 151 Cal. App. 4th at 715 (allegedly defamatory report);
26   Strigliabotti v. Franklin Resources, Inc., 2005 U.S. Dist. LEXIS 9625 (N.D. Cal. Mar.
     7, 2005)(allegedly excessive investment fees); In re Charles Schwab Corp. Secs.
27   Litig., 257 F.R.D. 534 (N.D. Cal. 2009)(alleged deviation from policies without
     necessary vote). These cases are inapposite because they do not involve, as here, a
28   claim based entirely upon fraud in the purchase or sale of securities.
     407485-v1                                        10                       Case No. 17CV0079-H-LL
